       2:17-cv-02265-CSB-EIL # 32    Page 1 of 6                                    E-FILED
                                                           Friday, 19 April, 2019 05:31:24 PM
                                                                Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION

Richard Brooks,                           )
                                          )
                        Plaintiff,        )
                                          )
                     -vs-                 )   No. 17-cv-2265
                                          )
City of Kankakee, Illinois,               )
                                          )
                        Defendant.        )
   PLAINTIFF’S SUPPLEMENTAL MOTIONS IN LIMINE
         Plaintiff, by counsel, submits the following supplemental motions in

limine.

  I.     “Agreed order” and “consent decree”
         There is no dispute, as the Court stated, that an “agreed order” re-

solved the Baptist litigation. (ECF No. 27 at 31.) There is also no dispute

that a document entitled “consent decree” is not part of the record in Bap-

tist. Id. at 31.

         The Court observed in its ruling on defendant’s motion for summary

judgment: “Plaintiff’s comments at the EEOC and Police and Fire Com-

mission about a ‘Consent Decree’ seemed to particularly rankle Regnier.”

(ECF No. 27 at 30.) For the reasons set out below, the Court should bar

defendant from seeking to buttress its defense with evidence or argument

that plaintiff made “factually false” statements about the consent decree.
    2:17-cv-02265-CSB-EIL # 32       Page 2 of 6




      Plaintiff testified at his deposition that he recalls seeing a document

that he described as a “Consent Decree” which provided “than an employ-

ee would not be a part of the testing process.” (ECF No. 16-1 at 7, Brooks

Dep. 22:20-21.) Brooks stated that he “definitely remember[s] a Consent

Decree being advised to us by my past attorney.” (ECF No. 16-1 at 5,

Brooks Dep. 14:11-12.) Brooks does not have a copy of that document (Id.,

Brooks Dep. 14:23) and recalls that it covered “five years or two testing

periods or whichever came last.” (Id., Brooks Dep. 14:18-19.) (The “agreed

order” in the Baptist litigation extended for five and a half years or two

testing periods. Baptist v. Kankakee, 03-cv-2115, ECF No. 194 at 3, ¶ 9.)

      Defendant may seek to cross-examine plaintiff about the “consent

decree,” and inquire, as it did at plaintiff’s deposition:

      1. Was the “consent decree” ever filed with the federal court?

(ECF No. 16-1 at 5, Brooks Dep. 15:18-22.)

      2. Do you know who has a copy of the “consent decree?” (ECF No.

16-1 at 5, Brooks Dep. 16:4-5.)

      3. Who was present when you discussed the “consent decree/”

(ECF No. 16-1 at 17, Brooks Dep. 62:7-8.)

      The Court should bar cross-examination about these matters.




                                       -2-
   2:17-cv-02265-CSB-EIL # 32     Page 3 of 6




      First, there is no difference between an “agreed order” and a “con-

sent decree.” See, e.g., U.S. v. Cook County, Illinois, 761 F. Supp. 2d 794,

796 (N.D. Ill. 2011) (referring to “a consent decree (referred to by the par-

ties as the ‘Agreed Order’).”). Both serve as a “court-approved contract or

consent decree.” In re Harvey, 213 F.3d 318, 321 (7th Cir. 2000) (confirmed

plan in bankruptcy).

      Second, cross-examination about the “consent decree” is likely to in-

ject extraneous issues about the attorney who represented plaintiff in the

Baptist litigation. An obvious cross-examination question would be “Have

you tried to get a copy of the consent decree from the attorney who repre-

sented you in the Baptist litigation?” And, after plaintiff truthfully an-

swered “no,” the logical follow-up question would be “Why not?” Plaintiff’s

response to this question will take the trial down a rabbit hole: Plaintiff

testified at his deposition that he had “sever[ed] his relationship with Bap-

tist counsel. (ECF No. 16-1 at 5, Brooks Dep. 15:21) because he had “sold

us out for money.” (Id., Brooks Dep. 16:6-7.) (The agreed order provided

counsel with $67,000 in fees.)

      Third, and most importantly, whether plaintiff is mistaken about the

existence of a “consent decree” separate from the “agreed order” is not

material. “[I]t is good faith and reasonableness, not the fact of discrimina-



                                     -3-
       2:17-cv-02265-CSB-EIL # 32   Page 4 of 6




tion, that is the critical inquiry in a retaliation case.” Rucker v. Higher Ed-

ucational Aids Bd., 669 F.2d 1179, 1182 (7th Cir. 1982). Defendant cannot

show that plaintiff’s reference to a “consent decree” rather than to an

“agreed order” was “utterly baseless.” Holland v. Jefferson Nat. Life Ins.

Co., 883 F.2d 1307, 1315 (7th Cir. 1989). If asked on cross-examination,

plaintiff will testify that he sincerely believes that there was a consent de-

cree. (Plaintiff will not inject this issue in direct examination or otherwise

in his case in chief.) Cross-examining plaintiff about the existence of a

“consent decree” separate from the “agreed order” will not assist the jury

in resolving the contested facts in this case.

 II.     Statements made at an EEOC hearing in 2014
         The Court granted plaintiff’s motion in limine to bar testimony about

plaintiff’s discrimination charges other than a portion of the third charge,

#2016-CA-2470. (ECF No. 28 at 3.)

         Evidence at trial will include former Chief Regnier’s letter of April

25, 2016 which includes a reference to “a hearing at the EEOC in Chicago

in 2014.”

         Whether plaintiff’s complaint that was the basis of the 2014 hearing

did, or did not, have merit is not material., Rucker v. Higher Educational

Aids Bd., supra, 669 F.2d at 1182, as long as the complaint was not “utterly



                                       -4-
    2:17-cv-02265-CSB-EIL # 32     Page 5 of 6




baseless.” Holland v. Jefferson Nat. Life Ins. Co., supra, 883 F.2d at 1315.

Consistent with the Court’s previous ruling, absent any door opening by

plaintiff on this issue, defendant should therefore be precluded from intro-

ducing any evidence about the substance of the 2014 EEOC hearing, other

than that contained in the letter of April 25, 2016.

                                       Respectfully submitted,

                                   /s/ Kenneth N. Flaxman
                                       Kenneth N. Flaxman
                                       ARDC No. 08830399
                                       Joel A. Flaxman
                                       200 S Michigan Ave Ste 201
                                       Chicago, IL 60604-2107
                                       (312) 427-3200
                                       Attorneys for Plaintiff




                                      -5-
   2:17-cv-02265-CSB-EIL # 32     Page 6 of 6




                     CERTIFICATE OF SERVICE

      I hereby certify that on the 19th day of April, 2019 I electronically

filed the foregoing with the Clerk of the Court using the CM/ECF system,

which will send notification of such filing to the following: Charles Hervas,

Michael W. Condon and G. David Mathues, all at HERVAS, CONDON &

BERSANI, P.C., 333 W. Pierce Road, Suite 195, Itasca, IL 60143-3156 and

I hereby certify that I have mailed by United States Postal Service the

document to the following non CM/ECF participants: none.


                                  /s/ Kenneth N. Flaxman
                                      Kenneth N. Flaxman
                                      ARDC 830399
                                      200 S Michigan Ave, Ste 201
                                      Chicago, Illinois 60604
                                      (312) 427-3200
                                      an attorney for plaintiff
